Exhibit 10.24

 

BRIDGE LOAN ESCROW AGREEMENT

 

This Escrow Agreement is made as of this 29th day of July, 2005, by and among
DEVELOPMENT CAPITAL VENTURES, LP (the “Lender”), DPAC TECHNOLOGIES CORP. (the
“Borrower”), and BUCHANAN INGERSOLL PC (the “Escrow Agent”).

 

STATEMENT OF FACTS

 

A.                                   The Borrower and the Lender have been
negotiating the terms of that certain Loan Agreement pursuant to which the
Lender has agreed to lend to the Borrower the sum of $500,000 (the “Loan
Transaction”).

 

B.                                     The Loan Transaction is expected to close
on or about August 5, 2005, and in any event prior to August 21, 2005 (the “Drop
Dead Date”).

 

C.                                     The Borrower and the Lender have agreed
that the Lender is to place the sum of $500,000 in escrow pursuant to the terms
of this Agreement, which amount is to be distributed to the Borrower at the
closing of the Loan Transaction, if such closing takes place prior to the Drop
Dead Date, or such funds will be returned to the Lender promptly after the Drop
Dead Date if the Closing has not occurred prior to such date.

 

D.                                    The Escrow Agent has agreed to act as the
escrow agent for such purposes upon the terms set forth herein.

 

NOW, THEREFORE, in consideration of the Statement of Facts and the mutual
covenants and agreements contained herein, the parties, intending to be legally
bound, covenant and agree as follows:

 


1.                                       ESTABLISHMENT OF ESCROW FUND.


 

Simultaneously with the execution and delivery of this Agreement, the Lender
will deposit the sum of Five Hundred Thousand Dollars ($500,000) (the “Escrow
Amount”) with the Escrow Agent.  The Escrow Amount, together with interest
accrued thereon, is herein referred to as the “Escrow Fund”.

 


2.                                       APPOINTMENT OF ESCROW AGENT.


 


2.1                                 THE LENDER AND THE BORROWER APPOINT THE
ESCROW AGENT TO SERVE AS ESCROW AGENT UNDER THE TERMS OF THIS AGREEMENT, AND THE
ESCROW AGENT ACCEPTS SUCH APPOINTMENT.


 


2.2                                 THE ESCROW AGENT AGREES TO PLACE THE ESCROW
AMOUNT IN AN INTEREST BEARING ACCOUNT IN THE NAME OF THE ESCROW AGENT AT
CITIZENS BANK, LOCATED IN PITTSBURGH, PENNSYLVANIA.  THE ESCROW FUNDS SHALL BE
INVESTED IN ONE OR MORE “PERMITTED INVESTMENTS” AS THAT TERM IS

 

--------------------------------------------------------------------------------


 


DEFINED ON EXHIBIT A HERETO.  THE ESCROW AGENT IS NOT RESPONSIBLE FOR MONITORING
THE INTEREST PAID ON THE ESCROW FUND NOR THE DEPOSIT INSURANCE THEREON.


 


2.3                                 THE ESCROW AGENT FURTHER AGREES TO CARRY OUT
THE PROVISIONS OF THIS AGREEMENT ON ITS PART TO BE PERFORMED, BUT THE BORROWER
AND THE LENDER ACKNOWLEDGE AND AGREE THAT THE DUTIES OF ESCROW AGENT ARE PURELY
MINISTERIAL IN NATURE.


 


3.                                       PURPOSE OF THE ESCROW FUND.


 

The purpose of the Escrow Fund is to provide a source for the funding of the
Lender’s obligations under the Loan Transaction.

 


4.                                       DISTRIBUTION OF THE ESCROW FUND.


 


4.1                                 PRIOR TO THE DROP DEAD DATE, THE ESCROW
AGENT WILL DISBURSE THE ESCROW FUND UPON RECEIPT OF JOINT WRITTEN INSTRUCTIONS
EXECUTED ON BEHALF OF BOTH THE BORROWER AND THE LENDER CERTIFYING THAT THE
CLOSING OF THE LOAN TRANSACTION IS TAKING PLACE AND DIRECTING THE ESCROW AGENT
AS TO HOW TO DISTRIBUTE THE ESCROW FUND (THE “CLOSING NOTICE”).  IF NO CLOSING
NOTICE HAS BEEN RECEIVED BY THE ESCROW AGENT AS OF THE CLOSE OF BUSINESS ON THE
DAY IMMEDIATELY PRECEDING THE DROP DEAD DATE, THEN ON OR PROMPTLY AFTER THE DROP
DEAD DATE THE ESCROW AGENT WILL DISBURSE THE ESCROW FUND TO THE LENDER IN
ACCORDANCE WITH THE WRITTEN INSTRUCTIONS OF THE LENDER. THE ESCROW AGENT SHALL
HAVE NO DISCRETION IN DETERMINING WHEN OR TO WHOM TO RELEASE THE ESCROW FUND.


 


4.2                                 THE ESCROW AGENT MAY, AT ANY TIME, DEPOSIT
THE ESCROW FUND WITH A COURT OF COMPETENT JURISDICTION AND, UPON SUCH DEPOSIT,
THE ESCROW AGENT WILL BE RELIEVED OF ANY FURTHER LIABILITY OR RESPONSIBILITY
WITH RESPECT THERETO.


 


5.                                       LIMITED DUTIES OF ESCROW AGENT.


 


5.1                                 THE ESCROW AGENT WILL NOT IN ANY WAY BE
BOUND OR AFFECTED BY A NOTICE OF MODIFICATION OR CANCELLATION OF THIS AGREEMENT
UNLESS NOTICE THEREOF IS GIVEN TO THE ESCROW AGENT EXECUTED ON BEHALF OF BOTH
THE BORROWER AND THE LENDER, NOR WILL THE ESCROW AGENT BE BOUND BY ANY
MODIFICATION OF ITS OBLIGATIONS HEREUNDER UNLESS THE SAME WILL BE CONSENTED TO
BY THE ESCROW AGENT IN WRITING.  THE ESCROW AGENT WILL BE ENTITLED TO RELY UPON
ANY JUDGMENT, CERTIFICATION, DEMAND OR OTHER WRITING DELIVERED TO IT HEREUNDER
WITHOUT BEING REQUIRED TO DETERMINE THE AUTHENTICITY OR THE CORRECTNESS OF ANY
FACTS STATED THEREIN, THE PROPRIETY OR VALIDITY OF THE SERVICE THEREOF, OR THE
JURISDICTION ISSUING ANY JUDGMENT.


 


5.2                                 THE ESCROW AGENT WILL NOT BE UNDER ANY DUTY
TO GIVE THE PROPERTY HELD BY IT HEREUNDER ANY GREATER CARE THAN IT GIVES ITS OWN
SIMILAR PROPERTY.


 


5.3                                 THE ESCROW AGENT MAY ACT IN RELIANCE UPON
ANY INSTRUMENT OR SIGNATURE BELIEVED BY IT TO BE GENUINE, AND IT MAY ASSUME THAT
ANY PERSON PURPORTING TO GIVE ANY NOTICE OR MAKE ANY STATEMENT IN CONNECTION
WITH THE PROVISIONS HEREOF HAS BEEN DULY AUTHORIZED TO DO SO.

 

2

--------------------------------------------------------------------------------


 


5.4                                 THE ESCROW AGENT MAY ACT IN RELIANCE UPON
ADVICE OF COUNSEL IN REFERENCE TO ANY MATTER CONNECTED HEREWITH, AND WILL NOT BE
LIABLE FOR ANY MISTAKE OF FACT OR ERROR OF JUDGMENT, OR FOR ANY ACT OR OMISSION
OF ANY KIND EXCEPT AS SUCH ACT OR OMISSION CONSTITUTES WILLFUL MISCONDUCT, GROSS
NEGLIGENCE OR FRAUD.


 


5.5                                 THE ESCROW AGENT WILL NOT HAVE ANY
RESPONSIBILITY FOR THE PAYMENT OF TAXES EXCEPT WITH FUNDS FURNISHED TO THE
ESCROW AGENT FOR THAT PURPOSE.


 


5.6                                 THIS AGREEMENT SETS FORTH EXCLUSIVELY THE
DUTIES OF THE ESCROW AGENT WITH RESPECT TO ANY AND ALL MATTERS PERTINENT
HERETO.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, THE ESCROW AGENT WILL
NOT REFER TO, AND WILL NOT BE BOUND BY, THE PROVISIONS OF ANY OTHER AGREEMENT.


 


5.7                                 EXCEPT WITH RESPECT TO CLAIMS BASED UPON THE
ESCROW AGENT’S WILLFUL MISCONDUCT, GROSS NEGLIGENCE OR FRAUD, THE BORROWER WILL
INDEMNIFY AND HOLD HARMLESS THE ESCROW AGENT FROM ANY CLAIMS MADE AGAINST THE
ESCROW AGENT BY THE LENDER ARISING OUT OF OR RELATING TO THIS AGREEMENT, AND THE
LENDER WILL INDEMNIFY AND HOLD THE ESCROW AGENT HARMLESS FROM ANY CLAIMS MADE
AGAINST THE ESCROW AGENT BY THE BORROWER ARISING OUT OF OR RELATING TO THIS
AGREEMENT.  THE BORROWER AND THE LENDER JOINTLY AND SEVERALLY WILL INDEMNIFY AND
HOLD THE ESCROW AGENT HARMLESS FROM ANY CLAIM MADE BY ANY THIRD PARTY ARISING
OUT OF OR RELATING TO THIS AGREEMENT, SUCH INDEMNIFICATION TO INCLUDE ALL COSTS
AND EXPENSES INCURRED BY THE ESCROW AGENT, INCLUDING REASONABLE ATTORNEYS’ FEES.


 


5.8                                 THE ESCROW AGENT WILL NOT BE REQUIRED TO
INSTITUTE OR DEFEND ANY ACTION INVOLVING ANY MATTERS REFERRED TO HEREIN OR WHICH
AFFECT IT OR ITS DUTIES OR LIABILITY HEREUNDER, UNLESS OR UNTIL REQUESTED TO DO
SO BY ANY PARTY TO THIS AGREEMENT AND THEN ONLY UPON RECEIVING FULL INDEMNITY,
IN CHARACTER SATISFACTORY TO THE ESCROW AGENT, AGAINST ANY AND ALL CLAIMS,
LIABILITIES AND EXPENSES, INCLUDING REASONABLE ATTORNEYS’ FEES, IN RELATION
THERETO.


 


5.9                                 UPON TERMINATION OF THIS AGREEMENT, THE
ESCROW AGENT MAY REQUEST FROM THE BORROWER AND THE LENDER SUCH ADDITIONAL
ASSURANCES, CERTIFICATES, SATISFACTIONS, RELEASES AND/OR OTHER DOCUMENTS AS IT
MAY DEEM APPROPRIATE TO EVIDENCE THE TERMINATION OF THIS AGREEMENT.


 


5.10                           THE LENDER ACKNOWLEDGES THAT IT IS NECESSARY, FOR
FEDERAL INCOME TAX PURPOSES, FOR THE ESCROW AGENT TO KNOW ITS EMPLOYER
IDENTIFICATION NUMBERS (“EIN”).  THE LENDER REPRESENTS THAT ITS EIN IS
54-1953766.


 


5.11                           THE BORROWER AND THE LENDER ACKNOWLEDGE THAT THE
ESCROW AGENT IS MERELY SERVING AS A DEPOSITORY HEREUNDER AND THAT THE ESCROW
AGENT CURRENTLY IS SERVING AND WILL CONTINUE TO SERVE AS COUNSEL FOR THE LENDER
WITH RESPECT TO VARIOUS MATTERS INCLUDING, BUT NOT LIMITED TO, THE LOAN
TRANSACTION.  THE BORROWER AGREES, ON ITS OWN BEHALF AND FOR ANY PARTY
AFFILIATED WITH IT, THAT IT WILL NOT ASSERT THAT A CONFLICT OF INTEREST IS
PRESENTED BY THE ESCROW AGENT SERVING AS LEGAL COUNSEL TO THE LENDER IN ANY
CURRENT OR FUTURE MATTER BECAUSE OF THE ESCROW AGENT’S SERVICE HEREUNDER AND THE
BORROWER AGREES THAT IT WILL NOT ATTEMPT TO DISQUALIFY THE ESCROW AGENT FROM
ACTING AS COUNSEL TO THE LENDER BECAUSE OF ITS SERVICE HEREUNDER.

 

3

--------------------------------------------------------------------------------


 


6.                                       NOTICES.


 

All notices or other communications required or permitted hereunder will be in
writing and will be deemed given when delivered: (i) personally, (ii) by
registered or certified mail (postage prepaid), (iii) by legible facsimile
transmission or (iv) by overnight courier (fare prepaid), in all cases addressed
as follows:

 

If to the Borrower, to:

 

with a copy to:

 

 

 

DPAC Technologies Corp.

 

Nicholas Yocca, Esq.

7321 Lincoln Corp.

 

The Yocca Law Firm, LLP

Garden Grove, CA 92841

 

19900 MacArthur Blvd., Suite #650

Telecopy: (714) 899-7557

 

Irvine, CA 92612

 

 

Telecopy: (949) 253-0870

 

 

 

If to the Lender, to:

 

with a copy to:

 

 

 

Development Capital Ventures, LP

 

Richard D. Rose, Esq.

4443 Brookfield Corporate Drive, Suite 110

 

Buchanan Ingersoll PC

Chantilly, VA 20151

 

One Oxford Centre

Telecopy: (703) 961-0154

 

301 Grant Street, 20th Floor

 

 

Pittsburgh, PA 15219-1410

 

 

Telecopy: (412) 562-1041

 

If to the Escrow Agent, to:

 

Thomas G. Buchanan, Esq.
Buchanan Ingersoll PC
One Oxford Centre
301 Grant Street, 20th Floor
Pittsburgh, PA 15219-1410
Telecopy:  412-562-1041

 

or to such address as such party may indicate by a notice delivered to the other
parties.  Notice will be deemed received the same day (when delivered
personally), 5 days after mailing (when sent by registered or certified mail),
or the next business day (when sent by facsimile transmission or when delivered
by overnight courier).  Any party to this Agreement may change its address to
which all communications and notices may be sent hereunder by addressing notices
of such change in the manner provided.

 


7.                                       MISCELLANEOUS.


 


7.1                                 THIS AGREEMENT AND THE RIGHTS AND THE
OBLIGATIONS OF THE PARTIES WILL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA, WITHOUT REGARD TO
ITS CONFLICTS OF LAW PROVISIONS.

 

4

--------------------------------------------------------------------------------


 


7.2                                 THE PARTIES:  (I) AGREE THAT ANY LEGAL
ACTION CONCERNING ANY AND ALL CLAIMS, DISPUTES, OR CONTROVERSIES ARISING OUT OF
OR RELATING TO THIS AGREEMENT WILL ONLY BE COMMENCED IN PITTSBURGH, PENNSYLVANIA
AND THAT SUCH LOCATION IS THE MOST CONVENIENT FORUM FOR THE PARTIES;
(II) CONSENT TO THE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN
ALLEGHENY COUNTY, PENNSYLVANIA; AND (III) AGREE TO ACCEPT SERVICE OF ANY
PLEADINGS (AND SUCH SERVICE WILL BE VALID), IF MADE BY CERTIFIED OR REGISTERED
MAIL, RETURN RECEIPT REQUESTED, TO THE RESPECTIVE PARTIES AT THE ADDRESSES SET
FORTH IN SECTION 6 OF THIS AGREEMENT.  IN THE EVENT OF ANY COURT PROCEEDING
HEREUNDER, THE PARTIES WAIVE THEIR RIGHT TO A TRIAL BY JURY.


 


7.3                                 THE PARTIES AGREE TO EXECUTE AND DELIVER ANY
AND ALL DOCUMENTS AND TO TAKE SUCH FURTHER ACTION AS WILL BE REASONABLY REQUIRED
TO EFFECTUATE THE PROVISIONS OF THIS AGREEMENT.


 


7.4                                 THIS AGREEMENT CONTAINS THE ENTIRE
UNDERSTANDINGS OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREIN
CONTAINED AND WILL NOT BE MODIFIED EXCEPT BY A WRITING SIGNED BY ALL THE
PARTIES.  ANY AND ALL RECITALS, STATEMENTS (INCLUDING THE STATEMENT OF FACTS),
REPORTS, CERTIFICATES OR OTHER DOCUMENTS OR INSTRUMENTS REFERRED TO OR ATTACHED
TO THIS AGREEMENT ARE INCORPORATED BY REFERENCE INTO THIS AGREEMENT.  THE WORD
“INCLUDING” MEANS “INCLUDING WITHOUT LIMITATION.”


 


7.5                                 THIS AGREEMENT WILL INURE TO THE BENEFIT OF
AND BE BINDING UPON THE PARTIES AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.
 THE BORROWER, THE LENDER AND, EXCEPT AS PROVIDED IN SECTION 4.2, THE ESCROW
AGENT CANNOT ASSIGN THIS AGREEMENT, WITHOUT THE CONSENT OF ALL THE OTHER
PARTIES, WHICH CONSENT CANNOT BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED.


 


7.6                                 THERE WILL BE NO PRESUMPTION AGAINST ANY
PARTY ON THE GROUND THAT SUCH PARTY WAS RESPONSIBLE FOR PREPARING THIS AGREEMENT
OR ANY PART OF IT.


 


7.7                                 THIS AGREEMENT MAY BE EXECUTED IN ONE OR
MORE COUNTERPARTS, EACH OF WHICH WHEN TAKEN TOGETHER WILL COMPRISE ONE
INSTRUMENT.  DELIVERY OF EXECUTED SIGNATURE PAGES BY FACSIMILE TRANSMISSION WILL
CONSTITUTE EFFECTIVE AND BINDING EXECUTION AND DELIVERY.


 

Signatures on Following Page

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the date first written above.

 

BUCHANAN INGERSOLL PC

 

DPAC TECHNOLOGIES CORP.

 

 

 

 

 

 

By:

 

 

By:

 

 

Name:

 

 

 

Name:

 

 

Title:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

DEVELOPMENT CAPITAL VENTURES, LP

 

 

 

 

 

By:

DCC Operating, Inc.

 

 

Its:

General Partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

6

--------------------------------------------------------------------------------


 

Exhibit A

 

Permitted Investments

 

(1)                                  Direct obligations of, or obligations
guaranteed as to principal and interest by, the United States, which mature
within 15 months from the date of the investment; or

 

(2)                                  Repurchase agreements with federally
insured institutions, with a maturity of seven days or less.  The securities
underlying the repurchase agreements must be direct obligations of, or
obligations guaranteed as to principal and interest by, the United States.  The
securities must be maintained in a custodial account at a federally insured
institution; or

 

(3)                                  Certificates of deposit with a maturity of
one year or less, issued by a federally insured institution; or

 

(4)                                  A deposit account in a federally insured
institution, subject to a withdrawal restriction of one year or less; or

 

(5)                                  A checking account in a federally insured
institution.

 

--------------------------------------------------------------------------------